PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Anton et al.
Application No. 16/789,441
Filed: February 13, 2020
Attorney Docket No. 004.013CON1
For: RAPID AND SECURE OFF-LEDGER CRYPTOCURRENCY TRANSACTIONS THROUGH CRYPTOGRAPHIC BINDING OF A PRIVATE KEY TO A POSSESSION TOKEN

:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 20, 2021, in response to the decision mailed January 29, 2021, dismissing the original petition to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed March 4, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on May 5, 2020. A Notice of Abandonment was mailed on November 3, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the $80 surcharge, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Patent Application Processing for appropriate action in the normal course of business on the reply received December 2, 2020 and February 20, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be 


/APRIL M WISE/Paralegal Specialist, Office of Petitions